DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 03/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10934987 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 recites: 
A system comprising: 
a memory to store processing logic; 
and an adapter, operatively coupled to the memory, having an interface to connect to a secondary device, the adapter is configured to: 
receive, via a wireless connection, a request from a communication device, the request comprising a command data structure comprising a plurality of data fields in which at least one of the plurality of data fields is bit stuffed with a start command to indicate whether to activate the secondary device; 
determine whether to change a status of an indicator based on the command data structure; responsive to changing the status of the indicator
, generate a signal associated with the adapter; 
and transmit, via the interface, the signal to an input circuit to activate the secondary device.

Claim 9 recites: 
A method comprising: 
receiving, by a processing device via a wireless connection, a request from a communication device, 
the request comprising a command data structure comprising a plurality of data fields in which at least one of the plurality of data fields is bit stuffed with a start command to indicate whether to activate a secondary device; 
determining, by the processing device, whether to change a status of an indicator based on the command data structure; 
responsive to changing the status of the indicator, generating, by the processing device, a signal associated with an adapter; 
and transmit, by the processing device via an interface of the adapter, the signal to an input circuit to activate the secondary device.

Claim 17 recites:
A non-transitory computer-readable storage medium comprising executable instructions that when executed, by a processing device of an adapter, cause the processing device to: 
receive, via a wireless connection, a request from a communication device, the request comprising a command data structure comprising a plurality of data fields in which at least one of the plurality of data fields is bit stuffed with a start command to indicate whether to activate a secondary device; 
determine whether to change a status of an indicator based on the command data structure; 
responsive to changing the status of the indicator, generate a signal associated with the adapter; 
and transmit, via an interface of the adapter, the signal to an input circuit to activate the secondary device.

NPL “Sparkio-Remote-Car-Starter-WiFi-Activation-in-20-m_Published_12_31_2014”, hereafter referred to as NPL#1; “Spark_Core_Microcontroller_Datasheet_NPL_PublishedNovember_2014”, hereafter referred to as NPL#2; Gunasekara et al. (U.S. PgPub 2017/0257750A1); and “Bit-Stuffing in 802. 11 Beacon Frame: Embedding Non-Standard Custom Information.”; hereafter referred to as NPL#4 are considered the closest prior art.  NPL#1 & NPL#2 discloses a remote vehicle engine starter adapter configured to communicate (via  with a communication device (i.e. WiFi enabled Smartphone) such that a user may remotely start the vehicle engine using the smartphone.  NPL#2 discloses that the Spark Core Wifi Module is configured according to the 802.11b/g standard and has a range of 100-300ft. (See Bottom of Page 1).  Therefore the disclosure implies that the protocol for bit-stuffed into a request frame communicated from the smartphone to the adapter via a wireless connection.  Gunasekara generally discloses methods for “bit stuffing” command data into data fields of any of the known ‘types of frames’ (including probe request/response frames; see ¶0192) under IEEE 802.11 WiFI protocols may advantageously provide ‘a more direct and dynamic way to communicate between access points and ubiquitous client devices, e.g., smartphones, tablets, laptops, or even their vehicles (e.g., a vehicle equipped with Wi-Fi) by way of existing AP infrastructure’. (¶0010).  In one embodiment, Gunasekara discloses “A method of participating in a dynamic open-access network, the method comprising: receiving, via a client device located within a range of a wireless access point, one or more beacons comprising information that is contextually relevant to the client device or a user thereof; extracting the information from the one or more beacons; and performing an action using at least portions of the extracted information.” (Claim 15).  However, the overall disclosure is primarily directed towards facilitating transfer of data between access-point’s (AP’s) and client devices (e.g. a smartphone) via WiFi without the two devices actually having to first be fully connected via traditional WLAN protocols, for the purpose of distributing digital advertisements/promotions/etc. (See ¶0058) from AP’s to client devices.  
Therefore, the cited prior art does not explicitly teach or suggest either alone or in combination, an adapter configured to bit-stuff a start command into at least one of a plurality of data fields within a request frame for the purpose of activating a secondary device via a wireless connection, as-claimed.  Claims 9, 17 (and dependent claims) are allowable for at least the reason indicated above with respect to Claim 1.  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 




/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747